DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RICHARD D. ALIA,
                               Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2401

                          [September 23, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case No. 19-14119CF10A.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel of Office of Criminal Conflict and Civil Regional, Fourth
District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.